DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Office Action in response to the amendment filed on 11/26/2021.
Claims 1-2, 11-12 and 18 have been amended. Claims 5 and 15 have been canceled.  Claims 21-24 are news.  Claims 1-4, 6-14 and 16-24 are presented for examination and allowed.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted 09/22/2021  and 01/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Examiner has considered the information disclosure statements.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding the amendment filed 11/16/2021, claims 1-4, 6-14 and 16-24 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999). None of Prior arts discloses or suggests the combination of limitations specified in the independent claims 1 and 11.

Dependent claims 2-10, 12-14 and 16-24 are incorporate the novel and non-obvious features disclosed in independent claims 1 and 11, and therefore also allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153